Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  133414                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PAUL B. STEEL and TERESA Y. STEEL,                                                                  Robert P. Young, Jr.
             Plaintiffs-Appellants,                                                                   Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 133414
                                                                   COA: 271494
                                                                   Oakland CC: 2006-073329-CK
  IVANHOE HUNTLEY-OAKHURST
  BUILDERS, L.L.C.,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 1, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2007                        _________________________________________
           s0521                                                              Clerk